Citation Nr: 1536446	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  09-43 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for a bilateral foot disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran has been awarded benefits from the Social Security Administration (SSA).  See SSA Benefit Statement, received by VA in April, 2013.  SSA records are not part of the claims file, but VA has a duty to obtain these records.  Clarkson v. Brown, 4 Vet. App. 565 (1993).

The Veteran has not been afforded a VA examination with respect to his claim of service connection.  The record shows treatment for a bilateral foot disability.  See e.g., Correspondence, R.C. Lai, dated February 26, 2008.  The Veteran also reported in-service injuries and current symptoms of his disability throughout the appeal.  Finally, VA physician A. Lazzarino, D.P.M. have suggested the Veteran's bilateral foot disability may be related to service.  See October 2014 Statement.  The record crosses the low threshold for triggering VA's duty to obtain an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Request all decisions pertaining to any award of benefits to the Veteran from the SSA, and the medical records, upon which the SSA based its decision.  Efforts to obtain the VA and SSA records must continue until they are received, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, the Veteran and his representative should be notified of the missing records, told what efforts were made to get the records, and what further action will be taken with regard to the claims, including their possible denial.

2.  Once the above development has been completed, schedule the Veteran for a VA examination to determine whether his bilateral foot disability is the result of a disease or injury in service.  The examiner should review the claims file.  

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent or greater probability) that the Veteran's current bilateral foot disability (any such disability present at any time since 2007, had its onset in service or is otherwise the result of a disease or injury in service.

The Veteran's reports of symptoms and history should be taken into account and constitute evidence.

The examiner must provide reasons for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, he or she must state whether there is additional evidence that would permit the opinion to be provided or the inability is due to the limits of scientific or medical knowledge or the limits of the examiner's medical knowledge.

3.  If the benefit remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




